Citation Nr: 0118018	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  98-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the right lateral malleolus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to service connection for arteriosclerotic 
heart disease.

5.  Entitlement to an increased evaluation for a psychiatric 
disorder, with manic depression, currently evaluated as 30 
percent disabling.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in March 1998 and April 1999.

In January 2001, the Board received additional VA medical 
records from the veteran through his representative for 
initial consideration in connection with this appeal.  The 
records have been associated with the claims file and 
considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected fracture of the right 
lateral malleolus is productive of marked limitation of 
motion without ankylosis.  

3.  The veteran's service-connected bilateral pes planus is 
no more than moderately disabling, with minimal functional 
loss and no indication of callosities or marked deformity.

4.   The veteran's service-connected disabilities consist of 
a psychiatric disorder, with manic depression, evaluated as 
30 percent disabling; a fracture of the right lateral 
malleolus, evaluated as 20 percent disabling; and bilateral 
pes planus, evaluated as 10 percent disabling.

5.  The veteran completed four years of high school and last 
worked in 1995.  

6.  The veteran's service-connected disabilities do not, in 
and of themselves, preclude substantially gainful employment.

7.  The veteran's current heart disorder was not first 
manifest in service or for many years thereafter.

8.  The issues of entitlement to an increased evaluation for 
a psychiatric disorder, with manic depression, and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a back disorder were 
addressed in a March 1998 rating decision; the veteran did 
not file a Substantive Appeal in regard to that decision 
within one year of notification of the March 1998 decision or 
within 60 days of the issuance of a Supplemental Statement of 
the Case in August 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a fracture 
of the right lateral malleolus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral flat feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  Arteriosclerotic heart disease was not incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  In the absence of a timely filed Substantive Appeal, the 
claims regarding entitlement to an increased evaluation for a 
psychiatric disorder, with manic depression, and whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a back disorder are dismissed 
based upon the Board's lack of jurisdiction. 38 U.S.C.A. 
§§ 7105, 7108 (West 1991). 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist him with the development of facts pertinent to the 
veteran's claims.  See The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Specifically, the RO has afforded 
the veteran comprehensive VA examinations in regard to his 
claims for increased evaluations, and the Board is not aware 
of further medical records relevant to these claims which has 
not been received.  The question of an examination for the 
veteran's claimed heart disorder will be further discussed 
below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims, under the VCAA, has also been 
met.  The RO informed him of the need for such evidence in 
the May 1998 and September 1999 Statements of the Case and 
the August 1998 Supplemental Statement of the Case.  Given 
that the actions by the RO reflect fundamental compliance 
with the VCAA, the Board finds that the veteran's appeal will 
not be adversely affected merely because the RO developed 
this appeal prior to enactment of the VCAA and did not inform 
him of its provisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Increased evaluations for a fracture of the right lateral 
malleolus 
and bilateral pes planus

Background

In a March 1981 rating decision, the RO granted service 
connection for a fracture of the right lateral malleolus and 
bilateral pes planus on the basis of service medical records 
showing treatment for both disorders.  The RO assigned zero 
percent evaluations for both disorders, effective from May 
1980.  

In the appealed March 1998 rating decision, the RO increased 
both evaluations to 10 percent, effective from June 1997.  
The RO based this increase on the results of a September 1997 
VA feet examination.  During this examination, the veteran 
reported that he currently wore arch supports, with partial 
relief of pain.  The examination revealed no spasms or 
atrophy.  The veteran did have a slight arch during non-
weightbearing, but no arch was maintained bilaterally with a 
static stance.  On the neutral calcaneal stance, the heel was 
perpendicular to the supporting structure.  With the relaxed 
calcaneal stance, the heel was valgus bilaterally to 
approximately three degrees.  The metatarsal joint was four 
degrees varus.  The circumference of both ankles was ten 
inches, with right ankle dorsiflexion of 15 degrees and 
plantar flexion of 30 degrees.  

Total range of motion of the subtalar joints was 30 degrees 
bilaterally, with no subluxation of the metatarsal heads one 
through five and no ligamentous laxity noted of the ankles or 
of the foot.  No pain or crepitus was noted during range of 
motion testing of the joints of the feet and ankles, although 
there was some tenderness along the arches bilaterally.  The 
impressions were a compensated forefoot varus, described as a 
flexible pes planus unrelated to a fracture; status post 
fracture of the right foot and ankle, with no ligamentous 
laxity noted, no muscle atrophy noted, negative nerve 
entrapment, no joint pathology, no loss of muscle strength, 
no restriction of movement, and no peroneal dislocation; and 
a history of subjective numbness and easily fatigued muscles 
of the right lower extremity.  

An August 1998 VA treatment record shows that the veteran 
complained of "pains all around" the lower legs and ankles.  
The assessments were status post right ankle and foot 
fractures, post-traumatic arthropathy of the right foot and 
ankle, and possible early degenerative joint disease.

A September 1999 medical report from Janet E. Lewis, M.D., 
reflects the veteran's continued complaints of increasing 
bilateral midfoot pain.  The examination revealed ankle 
dorsiflexion to 10 degrees, plantar flexion to 30 degrees, 
inversion to 20 degrees, and eversion to 15 degrees.  On 
palpation of the feet, there was tenderness at the midfoot in 
the region of the plantar arch.  Tenderness was also noted 
across the talonavicular and calcaneocuboid joints, and 
across the tarsometatarsal joints.  Diffuse tenderness was 
noted about both ankles, although no swelling or masses were 
noted.  On palpation of the tibial tendon posterior to the 
medial malleolus, there was only minimal discomfort.  With 
weightbearing, the veteran had flat foot deformity, with heel 
valgus and mild forefoot abduction.  The veteran was able to 
double toe raise, and the feet went into inversion with 
formation of the arc.  The veteran was unable to single toe 
raise on the right, but he could single toe raise on the 
left.  X-rays revealed some very minimal talonavicular 
sagging, with some beaking at the talonavicular joint.  

On a VA feet examination in October 1999, the veteran 
complained of pain and swelling in both feet and right ankle 
pain with any type of ambulation.  The examination revealed 
some swelling of the right ankle, with a circumference of 10 
inches (as opposed to 9.5 inches on the left).  Range of 
motion studies revealed four degrees of passive dorsiflexion 
of the right ankle, 40 degrees of right ankle plantar 
flexion, 64 degrees of right hallux dorsiflexion, 66 degrees 
of left hallux dorsiflexion, 20 degrees of bilateral subtalar 
joint inversion, and 10 degrees of bilateral eversion of the 
subtalar joint.  The examiner was unable to put the veteran 
in a stance position on the right due to pain.  The 
impressions were "[t]otal loss" of motion in the right 
ankle, with a history of locking and pain, bilateral pes 
planus, with a history of pain and swelling with continued 
weightbearing and total relief with rest; no clinical 
evidence of calluses, bursal reaction, or contracture of 
toes; and some functional limitation due to right ankle pain 
but "extremely mild" functional limitation due to bilateral 
pes planus.  

During his October 2000 Travel Board hearing, the veteran 
reported right ankle pain and swelling and noted that he was 
no longer able to wear arch supports for his bilateral pes 
planus.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated both of the veteran's right ankle and 
pes planus each at the 10 percent rate.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000), moderate limitation of 
ankle motion warrants a 10 percent evaluation, while a 20 
percent evaluation is warranted in cases of marked limitation 
of motion.  Under Diagnostic Code 5276, a 10 percent 
evaluation is warranted for moderate acquired flatfoot, with 
the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet (bilateral or unilateral).  A 30 percent 
evaluation is in order in cases of severe bilateral flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.

With regard to the veteran's service-connected right ankle 
disorder and Diagnostic Code 5271, the reported range of 
motion findings of this joint have varied during the pendency 
of this appeal.  But the most recent VA examination revealed 
"[t]otal loss" of motion of the right ankle, with 
functional limitation due to pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  
Resolving all doubt in the veteran's favor, the Board finds 
that a 20 percent evaluation under Diagnostic Code 5271 is 
warranted on the basis of marked limitation of motion.  The 
only basis for an even higher evaluation is in cases of 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, under Diagnostic 
Code 5270.  There is no evidence of ankylosis (the veteran 
did have passive range of motion of the right ankle during 
his October 1999 VA examination), and, as such, a 20 percent 
evaluation under Diagnostic Code 5271 is appropriate.

As to the veteran's bilateral pes planus, the Board notes 
that he does have a history of pain and swelling with 
continued weight-bearing of the feet.  There is no medical 
evidence to confirm pain with motion of the feet, and the 
veteran's October 1999 VA examination revealed only 
"extremely mild" functional limitation due to pes planus.  
Moreover, there is no indication of calluses or marked 
deformity of the feet.  Taking these factors in 
consideration, the criteria for a higher evaluation under 
Diagnostic Code 5276 have not been met.  There is also no 
indication of bilateral claw foot (pes clavus), with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (the criteria for 30 
percent evaluation under Diagnostic Code 5278); moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5283); or a moderately severe foot injury (the criteria 
for a 20 percent evaluation under Diagnostic Code 5284).

In short, the evidence supports an increased evaluation of 20 
percent for the veteran's fracture of the right lateral 
malleolus, but the criteria for an increased evaluation for 
bilateral pes planus have not been met.  Insofar as this case 
concerns the latter disorder, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application as to the pes planus appeal because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)).  

Finally, the Board is aware that, in its May 1998 Statement 
of the Case, the RO informed the veteran of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), which concerns the assignment 
of extraschedular ratings in "exceptional" cases.  The 
veteran, however, has submitted no evidence showing that his 
service-connected disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disabilities have resulted in frequent periods of 
hospitalization during the pendency of this appeal.  Thus, 
the Board is not required to remand this matter to the RO for 
further procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment (e.g., that which does not meet federal 
threshold figures for poverty) shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

The veteran's service-connected disabilities in this case 
consist of a psychiatric disorder, with manic depression, 
evaluated as 30 percent disabling; a fracture of the right 
lateral malleolus, now evaluated as 20 percent disabling; and 
bilateral pes planus, evaluated as 10 percent disabling.  The 
combined rating for these disabilities is 50 percent.  See 38 
C.F.R. § 4.25 (2000).  As such, the veteran does not meet the 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis under 38 C.F.R. § 4.16(a) (2000) (and 
referral of the case to the RO in light of the Board's 
decision to increase the right ankle disability would not 
provide the RO with any basis to establish a TDIU rating).  
The question thus becomes whether the veteran's service-
connected disabilities, in and of themselves, are so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to warrant 
the grant of TDIU on an extraschedular basis.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his July 1998 
application, the veteran indicated that he had completed high 
school, last worked full-time in June 1995, and became too 
disabled to work in December 1995.  His last full-time 
position was as a meter man.
 
Although the veteran has presented evidence showing that an 
increased evaluation of 20 percent is warranted for his 
service-connected right ankle disorder, VA examiners have not 
reported that his service-connected right ankle and bilateral 
pes planus disorders render him unable to keep substantially 
gainful employment.  Similarly, the veteran's September 1997 
VA psychiatric examination report indicates a Global 
Assessment of Functioning (GAF) score of 55, which, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, is not in the range suggesting an 
inability to keep a job.  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995) (a 55-60 GAF rating indicates moderate 
difficulty in social, occupational, or school functioning).  
His current GAF score improved to 65 when seen in March 2000 
at a VA psychiatric clinic.  

The Board recognizes the veteran's reported difficulties in 
attaining employment, as described in his July 1998 
application.  However, the fact that a veteran is unemployed 
or has difficulty obtaining employment is insufficient, in 
and of itself, to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this regard, even though the veteran has 
reported receiving Social Security Administration (SSA) 
benefits, the criteria for receipt of SSA disability benefits 
differ from those for entitlement to TDIU.  Moreover, the 
veteran has not specifically indicated that the disabilities 
upon which the grant of SSA benefits was predicated are 
confined to his service-connected disabilities.

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

III.  Service connection for arteriosclerotic heart disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

The veteran's service medical records are silent for 
complaints of, or treatment for, any cardiovascular 
symptomatology or diseases.  The veteran first complained of 
chest pain in November 1997.  He was assessed with possible 
angina in December 1997.  An April 1999 VA treatment record 
includes an impression of mild organic heart disease, likely 
related to labile blood pressure.  Also, a July 1999 VA 
treatment record contains an impression of organic heart 
disease of questionable etiology.  None of the veteran's 
examiners has related any cardiovascular disorders to the 
veteran's military service.

The veteran has not been afforded a VA examination 
specifically in conjunction with this claim.  The Board 
observes that the newly enacted provisions of 38 U.S.C.A. 
§ 5103A(d), as included in the VCAA, reflect that the VA's 
duty to assist the veteran with the development of facts 
pertinent to his claim includes conducting a medical 
examination.  However, 38 U.S.C.A. § 5103A(a) also indicates 
that the VA is not required to provide such assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  In this case, the veteran 
has presented no evidence establishing an etiological link 
between his claimed cardiovascular disorder and service.  

In other words, the Board finds no evidence establishing a 
"reasonable possibility" that further development, such as 
a VA examination, would aid in substantiating the veteran's 
claim.  Significantly, there was a period of over 15 years 
between the veteran's separation from service and the 
earliest subjective complaints of his claimed heart disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board is aware of the veteran's lay contentions as to the 
cause or etiology of his claimed heart disorder, as 
articulated during his October 2000 Travel Board hearing.  
The veteran has not been shown to possess medical credentials 
or to otherwise have the level of medical expertise needed to 
provide a competent opinion as to the etiology of his claimed 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The record also lacks competent medical evidence indicating 
an etiological link between the veteran's claimed 
arteriosclerotic heart disease and service, and the Board has 
determined that there is, in fact, no reasonable possibility 
that additional development, including a VA examination, 
would aid in substantiating his claim.  Therefore, in the 
absence of evidence supporting the veteran's claim for 
service connection, this claim must be denied.  Because the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Issues involving the veteran's claimed psychiatric and 
back disorders

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision regarding the issues of entitlement to an 
increased evaluation for a psychiatric disorder, including 
manic depression, and whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
back disorder on April 10, 1998.  On August 10, 1998, 
following the receipt of the veteran's timely Notice of 
Disagreement, the RO issued a Supplemental Statement of the 
Case addressing these issues, along with a letter explaining 
his appellate rights and responsibilities regarding all 
issues not previously addressed in a Statement of the Case.  
However, the veteran did not file a correspondence containing 
the necessary information for a Substantive Appeal with 
regard to these two claims until October 8, 1999, when his VA 
Form 9 was received by the RO.  

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  The Board sent the veteran a letter in 
March 2001 informing him of his right to present additional 
argument on this matter, but he did not respond within the 
allotted 60-day period.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2000).  Accordingly, the Board is without jurisdiction to 
consider the issues of entitlement to an increased evaluation 
for a psychiatric disorder, including manic depression, and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a back disorder, 
and the appeal is dismissed as to those issues. 


ORDER

A 20 percent evaluation is granted for a fracture of the 
right lateral malleolus, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an increased evaluation for 
bilateral pes planus, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to TDIU is denied.

The claim of entitlement to service connection for 
arteriosclerotic heart disease is denied.





In the absence of a timely filed Substantive Appeal as to the 
issues of entitlement to an increased evaluation for a 
psychiatric disorder, including manic depression, and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a back disorder, the appeal 
is dismissed as to both of those issues. 



		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



